NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit


                                     2009-5133


                              PAMELA Y. DOMINICK,

                                                 Plaintiff-Appellant,

                                         v.


                                 UNITED STATES,

                                                 Defendant-Appellee.



      Pamela Y. Dominick, of Dayton, Ohio, pro se.

       Christopher L. Krafchek, Trial Attorney, Commercial Litigation Branch, Civil
Division, United States Department of Justice, of Washington, DC, for defendant-
appellee. With him on the brief were Tony West, Assistant Attorney General, Jeanne E.
Davidson, Director, and Alan J. Lo Re, Assistant Director.

Appealed from: United States Court of Federal Claims

Judge Nancy B. Firestone
                        NOTE: This disposition is nonprecedential



 United States Court of Appeals for the Federal Circuit

                                      2009-5133

                               PAMELA Y. DOMINICK,

                                                              Plaintiff-Appellant,

                                           v.

                                  UNITED STATES,

                                                              Defendant-Appellee.

                Appeal from the United States Court of Federal Claims
                     in 09-CV-096, Judge Nancy B. Firestone.

                          __________________________

                          DECIDED: February 3, 2010
                          __________________________


Before LOURIE, CLEVENGER and RADER, Circuit Judges.

PER CURIAM.

      Pamela Y. Dominick appeals from the final judgment of the United States Court

of Federal Claims dismissing her complaint for lack of jurisdiction. Dominick v. United

States, No. 09-96C (July 21, 2009). We affirm.

                                            I

      Ms. Dominick was employed for 18 years by the Department of the Air Force at

Wright-Patterson Air Force Base in Ohio before her termination on August 1, 1993,

based on charges that she misused a government-issued credit card.

      Ms. Dominick filed her complaint in the Court of Federal Claims on February 19,

2009, alleging that she had been terminated because of her race. The United States
moved to dismiss the complaint for lack of jurisdiction, on the ground that exclusive

jurisdiction over employment discrimination claims lies in the United States District

Courts.    The Court of Federal Claims afforded Ms. Dominick, proceeding pro se,

opportunities to respond.    Ms. Dominick did not respond to the motion to dismiss,

instead asking for an opportunity to meet with the court. The court granted the motion

to dismiss.

                                            II

       We review the dismissal of a case for lack of jurisdiction without deference to the

trial court.   Sacco v. United States, 452 F.3d 1305, 1308 (Fed. Cir. 2006).          The

jurisdiction of the United States District Courts over employment race discrimination

cases "create[s] an exclusive, pre-emptive administrative and judicial scheme for the

redress of federal employment discrimination." Brown v. Gen. Servs. Admin. 425 U.S.

820, 829 (1976).     Consequently, the Court of Federal Claims lacks jurisdiction to

entertain a suit alleging such discrimination. The Court of Federal Claims correctly

dismissed Ms. Dominick's complaint for lack of jurisdiction, and we therefore affirm its

final judgment.

                                         COSTS

       No costs.




2009-5133                               2